DETAILED ACTION
Status of the Application
Claims 1-15 are pending in the instant application.  Claim 9 is currently amended.  No new claims have been added.  
This is a Final Rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 is silent regarding how the securing element and the securing device are connectable to one another by material bonding, form fitting, or force locking when the vehicle battery is placed in a mounting position.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on May 17, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being by anticipated by Lejeune et al. (US 2013/0180791).
Regarding claim 1, Lejeune et al. teaches a securing assembly (Figs. 1 and 2) for securing a vehicle battery on a vehicle body of a vehicle (Title), comprising:
a securing element (male bottom portion 10) that secures to a housing of the vehicle battery (para. [0027]; the top portion comprises implement 4 for attachment to a motor vehicle, and the bottom portion 10 comprising an implement 12 for connection with the battery 30);
a securing device (female top portion 2) that detachably secures to a body part of the vehicle body (the top part 2 of one removable attachment means may be attached under the chassis of the motor vehicle or under the luggage compartment; referring to Figures 1-6, the top portion 2 is detachably connected to the frame 1 in the bottom portion of the motor vehicle), wherein the securing element and the securing device are configured so as to be connectable to one another by material bonding, form fitting, or force locking when the vehicle battery is placed in a mounting position (The top portion comprises an opening 5 in its bottom surface 6.  This opening fulfills the role of a key hole to interact with one latch 15 of the male part 10.).
Regarding claim 2, Lejeune et al. teaches a securing assembly wherein the securing element, which is in a form of a securing plate, has a continuous opening to receiving a screw (The male bottom part 10 comprises an opening 13 through which the screw 11 passes, the latch 15 being located above this opening 13).  
Regarding claim 3, Lejeune et al. teaches a securing assembly wherein the securing device has an opening (opening 5) for an access for loosening the screw (screw 11) (para. [0028]; screw 11 of the bottom part can be detached from the opening 5 of the top part 2 in the unlocked state of the female top part 2 with the male bottom part 10).  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 7, Lejeune et al. teaches a securing assembly wherein the securing element is provided with a locking element and the securing device is provided with a locking device, which are interlockable with each other (para. [0006]; the latch comprises a threaded opening interacting with a threaded portion of the screw, whereby a first rotation of the screw causes rotation of the latch until the latch rests on the abutment, and whereby a second rotation of the screw causes the latch to be screwed onto the screw).  
Regarding claim 8, Lejeune et al. teaches a securing assembly wherein the securing device has a device (attachment means 4) for a screw connection with the vehicle body (Figs. 1 and 2; para. [0027]).  The recitation "for a screw connection with the vehicle body” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al. as applied to claim 3 above, and further in view of Ikeda et al. (US 2016/0114667).
Regarding claim 4, Lejeune et al. silent a securing assembly wherein a connecting device in a form of an adhesive is introduced between the securing element and the securing device.  However, Ikeda et al. teaches that it is known in the art for various parts of a securing assembly (vehicle battery mounting structure) to be connected using an adhesive (para. [0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing assembly of Lejeune et al. by incorporating a connecting device in the form of an adhesive as taught by Ikeda et al. that is introduced between the securing element and the securing device when doing so provides an improved seal. 
Regarding claim 5, modified Lejeune et al. is silent regarding a security assembly wherein the adhesive of the connecting device surrounds the continuous opening.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive to the connecting device such that it surrounds the continuous opening in order to further improve the seal between the securing element and the securing device.   
Regarding claim 6, modified Lejeune et al. teaches a securing assembly wherein the securing device has an encircling rim protruding in the direction of the securing element on a side where the adhesive is applied (Fig. 2).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al. as applied to claim 8 above, and further in view of Templeman et al. (US 2017/0054120).
Regarding claim 9, Lejeune et al. is silent regarding a securing assembly wherein the device is a threaded fastener.  However, Templeman et al. teaches that it is known in the art to have a vehicle mounting fastener (corresponds to a device) that is a threaded fastener (bolt or screw) used to secure a vehicle mounting plate (corresponds to a securing assembly for securing a vehicle battery on a vehicle body of a vehicle) (para. [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing assembly of Lejeune et al. by incorporating a device that is a threaded fastener as taught by Templeman et al. in order to connect the securing assembly to the vehicle body of the vehicle (Templeman et al., para. [0029]) as such a structure is known in the art.  

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues: Regarding claim 1, the applicant respectfully disagrees with the 102 rejection, as Lejeune does not set forth each and every element of the claim. In particular, the applicant submits that Lejeune fails to disclose the following: “the securing element and the securing device are configured so as to be connectable to one another by material bonding, form fitting, or force locking when the vehicle battery is placed in a mounting position.”  As discussed in the present application, this feature is advantageous since it “enables an initial assembly without access to the passenger compartment.” ((0016]). For example, since access from the passenger compartment may not be available during initial assembly, this feature allows the battery housing (e.g., element 24 depicted in FIG. 2) to be assembled to the underbody of the vehicle without any access from above. To illustrate (without limitation), and referring to a securing element 41 and a securing device 42 depicted in FIG. 2, the connection 44 may be “bonding, form fitting, or force locking” as described in paragraph [0051], and this may occur without necessitating access from above. A separate “releasable connection 43” may be included to later allow removal of the battery housing 24 without releasing the securing element 41 from the securing device 42. (See, e.g., [0040]).  Lejeune lacks this feature. In the Office Action, Lejeune’s “male bottom portion 10” and “female top portion 2” are respectively mapped to the claimed “securing element” and “securing device.” However, these features are not secured via bonding, form fitting, or force locking. Instead, these devices are coupled via a latch 15, which requires access from above during its securement to the “female top portion 2.”
It is the Office’s position that the prior art is not required to provide the same advantages as the instant invention in order for the prior art to read on the claims.  
It is the Office’s position that male bottom portion 10 and female top portion 2 of Lejeune are secured via at least force locking as a latch 15 can be interpreted as locking these structures together under force.  The two structures can also be interpreted as form fitting together as the latch secures/fits the two structures together.  As a result, the rejection of claim 1 is being maintained.  

Allowable Subject Matter
Claims 10-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, Lejeune et al. (US 2013/0180791), fails to teaches the limitations of claim 10 with the exception of: 
the securing assembly is formed such that, when the vehicle battery is placed in a mounting position on the vehicle body, the securing element is permanently connected to the securing device.

The following is an examiner’s statement of reasons for allowance: the prior art of record, Lejeune et al. (US 2013/0180791), fails to teaches the limitations of claim 14 with the exception of: 
positioning the vehicle battery in a mounting position on the vehicle body, wherein the securing element is permanently connected to the securing device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724